DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt of the certified copy of the foreign priority application as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) dated April 19, 2022 was found to be in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.


Response to Remarks and Amendments
Applicant’s response filed May 5, 2022 has been entered and is considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 5-10 under 35 USC 112(b), the rejection is withdrawn in view of the amendment to cancel all rejected claims.
With regard to the rejection of claims 1-11 under 35 USC 103 as being unpatentable over the ‘429 and ‘481 publications, the rejection is withdrawn as it pertained to only claims which have been canceled by the present amendment.  As it pertains to newly added claims 12-18, Applicants traverse the rejection on the grounds that the newly added claims have been narrowed based on a range of critical particle size for the active agent, which Applicant asserts to correlate to unexpected result in the dissolution rate.  In support of the arguments made, Applicants submitted the Bhandari declaration to provide data and evidence that the claimed solid compositions requiring 10-40uM particle size of brexipiprazole is unexpectedly improved with respect to the dissolution rate. of disintegrant and disintegrant assistant exhibited superior effects in reducing disintegration time.  
As an initial matter, it is noted it is unclear how to interpret the practical and statistical value of the data provided in the declaration.  For example, declarant provides data on an F2 statistical parameter, which is described as measuring similarity between two dissolution profiles.  Firstly, it is unclear the significance of similarity between two dissolution profiles since the dissolution profiles could in theory both be equally or similarly slow and apparently still have statistically similar and therefore high F2 values.  Further, the F2 value is described as being a comparative parameter, but a value is provided in each individual column of Tables 1 and 2.  Which particular profiles were being compared in the establishment of this measure?  If declarant maintains that the F2 comparison is between the commercially available brexipiprazole tables, and the trial tablets, it is further unclear why a similar dissolution profile (i.e. higher F2 value) would be indicative of unexpected results, as it would instead seem to indicate that the dissolution profile of the trial composition is actually similar to (and therefore not significantly improved from) the commercially available tablets.  Finally, the tables provide a value in each cell without assigning any units to these values.  Do they represent percentages?
The claim contains recitation of a range from 10-40uM, and it is noted that the lower value of the claimed range actually falls closer to Trial 1 (6.17u) than Trial 2 (15u), so it is unclear how the lower end of the range at 10u (which was untested) would be considered as critical to the claimed range if 6.17u was not found to exhibit the purported unexpected effect described by Applicant.
With regard to the purported unexpected results, in accordance with the provisions of MPEP 2145, evidence pertaining to secondary considerations must be taken into account whenever present; however, it does not necessarily control the obviousness conclusion. See, e.g., Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372, 82 USPQ2d 1321, 1339 (Fed. Cir. 2007) (“the record establish [ed] such a strong case of obviousness” that allegedly unexpectedly superior results were ultimately insufficient to overcome obviousness conclusion); Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157, 1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) (“given the strength of the prima facie obviousness showing, the evidence on secondary considerations was inadequate to overcome a final conclusion” of obviousness.  In the instant case, as mentioned above, the disclosure in the prior art which would have suggested the instantly claimed preparation to the skilled artisan is very strong since the prior art contains explicit suggestions for the particular active ingredient, and each required additive in the required amounts, while describing that selection from within the preferred ranges could be done in order to yield improvements in stability (‘429 publication) as well as an immediate dissolution formulation.   The selection of these adjuvants and excipients would have constituted routine optimization of the properties of the solid oral preparation taught by the prior art.
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
Thus, for at least the foregoing reasons, as well as those set forth in the original rejection, the rejection is still deemed to be proper and is maintained.

Status of Claims
Currently, claims 12-18 are pending in the instant application and under consideration herein, after cancellation of each previously rejected claim 1-11. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over IN 201721002429 (“the ‘429 publication”) and WO 2018/033481 (“the ‘481 publication”).
The ‘429 publication teaches a stable solid oral pharmaceutical composition comprising brexpiprazole having excellent storage stability and high photostability (p. 1, 1st paragraph). The pharmaceutical compositions are disclosed as containing (in addition to the active ingredient) a binder, disintegrant, lubricant, and stabilizer.   In particular, the diluent/filler is a sugar, sugar alcohol, starch or cellulose, the binder is a cellulose derivative or povidone, the disintegrant is a cellulose derivative or starch derivative, the lubricant is a stearate and the stabilizer is EDTA, ascorbic acids or derivatives thereof (p. 3, last paragraph). Pertaining to item (b) in the instant claims, the prior art teaches lactose, corn starch and microcrystalline cellulose as the diluent/filler (p. 7, ll. 14-20).  The prior art formulation is exemplified by the following Tablet Composition:
    PNG
    media_image1.png
    384
    478
    media_image1.png
    Greyscale

The prior art is not anticipatory insofar as the particular combination of formulation ingredients must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art and is disclosed in a finite list of predictable solutions.
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
In regards to the amounts recited in the instant claims, the ‘429 publication is not particularly limiting, although the exemplified weight ratios in Table 1 would provide a starting point to guide the routine experimentation necessary to arrive at the particular amounts of each of the claims components of the formulation.  Each of the components of the exemplified composition are anticipatory with respect to the claimed percentages by weight.  For example, the brexpiprazole is present at 4.3wt%, which anticipates the instant 0.1-10%; the lactose/cornstarch/MCC combination total 83.31%, which anticipates the instant 70-95%; the disintegrant (exemplified as sodium starch glycolate) is exemplified at 6.21% (which anticipates the instant 5-15%); the binder (exemplified as Povidone K30) is exemplified at 1.51% which anticipates the instant 0.5-5%; and finally the magnesium stearate lubricant is present at 0.65%, which anticipates the instant 0.1-2%.  Further, the ratio of lactose:corn starch:MCC anticipates the range required by instant claim 2.  Therefore, it would have been obvious to one of ordinary skill in the art to have optimized the amounts accordingly to arrive at a solid oral formulation which is storage stable as disclosed by the ‘429 publication and also has the desired dissolution rate and other properties. It should also be noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
The ‘429 publication is silent as to certain properties of the claimed invention such as particle size distribution of the active ingredient.
In order to obtain a desired dissolution rate as an immediate release tablet, one of ordinary skill in the art would have looked to the ‘481 publication as providing additional useful information for solid formulations of brexpiprazole.  Similarly, the formulation in the ‘481 publication contains at most 20% brexpiprazole (Abstract) and the following other formulation additives: 
    PNG
    media_image2.png
    127
    418
    media_image2.png
    Greyscale
.  Thus, due to the similar nature of the formulations, the disclosure of the ‘481 publication is at least reasonably pertinent to the ‘429 publication and also to the instantly claimed invention.  The ‘481 publication teaches that in order to prepare an immediate release tablet, the brexpiprazole has a particle size distribution of D90 being at most 80µm (that is, at least 90% of the particles are less than 80µm, which overlaps with the instantly claimed particle size distribution range).  Preferably, the D90 is at most 75 µm (p. 13).
In regards to instant claim 18 reciting wherein the composition contains no detectable impurities, see Table 1 which provides for 2 examples where no impurities were detected in the prior art compositions (‘481 publication, p. 25). 
In summary, the instantly claimed compositions represent a selection of particular exemplified components, already well-characterized in the art for preparing solid formulations of brexpiprazole for oral administration and immediate release.  It would have been obvious for a person of ordinary skill in the art to have optimized within the ranges disclosed in the ‘481 publication for said substances, especially given that the exemplified formulation in the ‘429 publication contains a weight ratio anticipating each of those claimed ranges, although as mentioned in the rejection, some level of selecting from the finite list of predictable alternatives would have also been necessary to arrive at the claimed invention, but such optimization would not have been considered inventive as the combination of prior art references would have provided both the motivation and reasonable expectation of success necessary to prepare the claimed solid formulations of brexpiprazole. 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALICIA L OTTON/Primary Examiner, Art Unit 1699